Ogden, J.
On the twenty-second of June the appellant was tried and convicted of murder in the second degree, and on the twenty-fourth of the same month, counsel for the defendant filed a motion for a new trial. It further appears, from the bill of exceptions, that on the day subsequent to filing the motion for new trial, all the counsel for the defendant, who had been appointed by the court to take charge of the prisoner’s defence, were arrested by order of the court for an alleged contempt of the court committed previously, or rather for refusing to pay a fine *189assessed against them for a contempt. It further appears, from the record of this case, that on the twenty-seventh of the same month, the counsel who had been appointed to defend the prisoner, and who had been arrested and imprisoned by order of the court, and while under the arrest, were, by further order of the court, brought into the court room in charge of an officer, and were required by the court to argue their motion for a new trial. To all of which they excepted and protested. We are of the opinion that this was such an error in the court — such a total disregard of the rights of attorneys, and of a due consideration for the profession — such a wanton trifling with the rights of a defendant charged with a capital felony, and with the dignity of courts, and so subversive of every principle of law and justice, that the judgment of the District Court should be reversed and the case remanded for a new trial, and it is accordingly so ordered.
Reversed and remanded.